40 So.3d 768 (2009)
Jason Timothy CLARKE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-3056.
District Court of Appeal of Florida, Third District.
August 19, 2009.
Rehearing Denied August 10, 2010.
Paul Morris, Miami, for appellant.
Bill McCollum, Attorney General, and Natalia Costea, Assistant Attorney General, for appellee.
Before COPE and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal from the denial, after an evidentiary hearing, of a Florida Rule of Criminal Procedure 3.850 motion claiming ineffective assistance of counsel in the trial resulting in the judgment affirmed in Clarke v. State, 838 So.2d 1163 (Fla. 3d DCA 2003) (table). While the issue of whether counsel's representation fell below the required standard may present at least an arguable position, we find that the post-conviction court did not err in concluding that the second prong of the Strickland standard, cognizable prejudice, had not been satisfied. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Maxwell v. Wainwright, 490 So.2d 927 (Fla.1986); Ridel v. State, 990 So.2d 581 (Fla. 3d DCA 2008); Giralt v. State, 935 So.2d 599 (Fla. 3d DCA 2006).
Affirmed.